Citation Nr: 1205737	
Decision Date: 02/15/12    Archive Date: 02/23/12

DOCKET NO.  11-10 775	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to recognition as the Veteran's surviving spouse for the purpose of basic eligibility to VA benefits, to include on an accrued basis.  

2.  Entitlement to VA benefits as the Veteran's surviving spouse, to include on an accrued basis.  


REPRESENTATION

Appellant represented by:	Tennessee Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

The Appellant
ATTORNEY FOR THE BOARD

Terrence T. Griffin, Associate Counsel


INTRODUCTION

The Veteran had active service from August 1940 to February 1944.  The Veteran died in March 1982.  G. J. initiated a claim seeking entitlement to VA benefits as the Veteran's surviving spouse and the claim was pending at the time of her death.  The appellant is a child born of the marriage between the Veteran and G. J.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from a May 2010 administrative determination of the Department of Veterans Affairs (VA) Milwaukee, Wisconsin, Regional Office (RO).  In October 2011, the appellant testified at a Board hearing before the undersigned Veterans Law Judge.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issue of entitlement to VA benefits as the Veteran's surviving spouse, to include on an accrued basis, is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  After entering into a valid statutory marriage in May 1948, G. J. and the Veteran continuously resided as husband-and-wife until his March 1982 death.  

2.  Prior to her death in February 2009, G. J. had not remarried or held herself to be any other person's spouse.  


CONCLUSION OF LAW

The criteria for recognition of G. J. as the Veteran's surviving spouse for the purposes of receiving VA benefits have been met.  38 U.S.C.A. §§ 101(3), 103, 1102, 1304 (West 2002); 38 C.F.R. §§ 3.1(j), 3.50, 3.352, 3.53 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision, the Board recognizes G. J. as the Veteran's surviving spouse for the purpose of VA benefits.  As this represents a complete grant of the benefit sought on appeal, no discussion of VA's duty to notify and assist is necessary.  

Prior to her February 2009 death, G. J. sought recognition as the Veteran's surviving spouse for VA benefits purposes, maintaining that she and the Veteran were legally married at the time of his death and that she never remarried.  

The law provides that certain VA benefits may be provided to the surviving spouse of the Veteran.  38 U.S.C.A. §§ 1304, 1310, 1311, 1318, 1541.  For VA purposes, the term "surviving spouse" is defined as a person (I) of the opposite sex of the Veteran; (II) whose marriage to the Veteran is valid under the law of the place where the parties resided at the time of marriage, or where the parties resided at the time the benefits accrued; (III) who lived with the Veteran continuously from the date of marriage to the date of death, except where the separation was procured by, or due to the misconduct of, the Veteran without the fault of the spouse; and (IV) who has not since the death of the Veteran lived with a person of the opposite sex and openly and publicly held himself or herself out as such other person's spouse.  38 U.S.C.A. § 101(3); 38 C.F.R. § 3.50.

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a).  Moreover, the Court has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).

At the outset, there is no dispute that the evidence of record at the time of her death sufficiently established that the Veteran and G. J. are of the opposite sex; and continuously lived together from, at least, May 1948 to until the date of the Veteran's death.  Further, there is no dispute that G. J. did not remarry or hold herself out as any other person's spouse, prior to her February 2009 death.  Accordingly, the determinative question is whether there was a valid marriage between the Veteran and G. J. and the Board's analysis will center on this issue.  

G. J. provided VA with a Marriage Certification issued by the State of Mississippi, documenting her May 1948 marriage to the Veteran and the Veteran's March 1982 death certificate, listing her as the surviving spouse.  Consistent with applicable VA regulations, the Board finds these documents sufficient to establish that, at the time of his death, the Veteran and G. J. were legally married.  See 38 C.F.R. § 3.205(a)(1), (4).  

The Board acknowledges that in connection with her claim for VA benefits, G. J. acknowledged the dissolution of a previous marriage by divorce.  Nevertheless, given the uncontroverted evidence of her statutory marriage to the Veteran in May 1948 and the absence of any conflicting information or interested protesting party, G. J.'s competent and credible statements are sufficient evidence that she was legally divorced.  See 38 C.F.R. § 3.205(b); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006).  Further, "[t]here is a presumption of regularity under which it is presumed that government officials 'have properly discharged their duties.'"  Sthele v. Principi, 19 Vet. App. 11, 16 (2004) (quoting Ashley v. Derwinski, 2 Vet. App. 307, 308-309 (1992).  In light of this presumption and the absence of any evidence to the contrary, the Board finds that the government official responsible for recording and certifying valid statutory marriages in the State of Mississippi would not have issued the March 1982 Marriage Certification had the Veteran and G. J. been unable to legally marry, to include because of another valid marriage.  Id.  Thus, the Board finds that G. J. sufficiently established the dissolution of a previous marriage and her ability to legally enter into a marriage with the Veteran, in May 1948.  

In sum, prior to her death, the evidence of record sufficiently confirmed that the Veteran and G. J. entered into a valid statutory marriage in the State of Mississippi and, from May 1948 until his death in March 1982, the two continuously resided together.  Additionally, there being no evidence to the contrary, the evidence of record also adequately established that, after March 1982, G. J. never remarried or held herself out as the spouse of any other person.  Therefore, the Board find that, prior to her death in February 2009, G. J. presented sufficient evidence to establish her status as the surviving spouse of the Veteran.  See 38 U.S.C.A. § 103; 38 C.F.R. § 3.205(a).  


ORDER

Recognition of G. J as the Veteran's surviving spouse for the purpose of basic eligibility to VA benefits is granted.  

REMAND

In the decision above, the Board has determined that G. J. established the criteria for entitlement recognition as the surviving spouse of the Veteran for the purposes of VA benefits.  Nonetheless, the "downstream" issue of entitlement to VA benefits, to include on an accrued basis, has not been adjudicated by the agency of original jurisdiction (AOJ).  To avoid prejudicing the interested party(ies), the Board finds that this matter must be remanded for initial AOJ consideration and adjudication.  See McBurney v. Shinseki, 23 Vet. App. 136, 138-39 (2009); Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

Readjudicate the issue of entitlement to VA benefits as the Veteran's surviving spouse, to include on an accrued basis.  If the benefit sought is not granted to the appellant's satisfaction, a Supplemental Statement of the Case should be issued, the appellant and her representative afforded the appropriate period to respond.  Thereafter, the case should be returned to the Board, as appropriate.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


